Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on October 27, 2021 have been received.
Claims 7-9 are canceled by applicant
Claims 1-6 are pending in this application and were examined on their merits.

Answer to Arguments:
Withdrawn Rejection(s) and/or Objection(s):
Claims 8 and 9 are canceled in the amendments to the claims filed on 10/27/2021, therefore the objection to claims 8 and 9 are not reinstated.
The rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement (Deposit of the Biological Material) is withdrawn due to applicant’s response, amendment to the specification and the deposit receipt filed on 10/27/2021. 

With respect to the rejection of claims (previously 1-5 and 7-9) under 35 U.S.C. 102(a) (1) as being anticipated by Savino et al. as evidenced by Ravnefjord et al., applicant argues (pages 5-7 of Remarks filed on 10/27/2021) that;
“Savino discloses the results of a clinical research study on infantile colic using  … to establish anticipation under 35 U.S.C. § 102 based on inherency, the extrinsic evidence in this case must make it clear that infantile colic necessarily means that the infant would be a subject having gastrointestinal pain associated with increased spontaneous and/or induced TRPV1 activation as claimed herein. Otherwise, there can be no inherent property of at least (1) a subject having gastrointestinal pain associated with increased spontaneous and/or induced TRPV1 activation, (2) the ability of the lactic acid bacteria to reduce spontaneous and/or induced TRPV1 activation locally within the gastrointestinal system of the subject having gastrointestinal pain associated with increased spontaneous and/or induced TRPV1 activation and/or (3) the ability of the lactic acid bacteria to not induce cardiovascular complications caused by a decrease in vasoactive peptide release.”

Moreover, as indicated in MPEP “2112.02 Process Claims [R-10.2019] II. The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using.” “However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.” I
In this case, although Savino et al. do not explicitly disclose the claimed ability to reduce spontaneous and/or induced TRPV1 activation locally in the gastrointestinal system, however Savino et al. disclose administering the claimed lactic acid bacterial strain, i.e., Lactobacillus reuteri strain DSM 17938 to colicky infants improves symptoms of infantile colic including visceral pain. As such as indiacted previously, the claimed properties not explicitly disclosed are inherently present. Applicants had merely found a new property of the claimed lactic acid bacterial strain and such a discovery does not constitute a new use.
 	The 102 rejection of claims 1-5 is maintained for the reasons mentioned immediately-above. 

With respect to the rejection of claims (previously 1-9) under 35 U.S.C. 103 as being unpatentable over Savino et al. and further in view of Lin et al and Ravnefjord et al., applicant further arguments (page 9 of Remarks filed on 10/27/2021) that “Lin et al. discloses nothing about the effect of the Streptomyces cells themselves on the TRPV1 channel or the ability of such cells to reduce pain. As such, Lin fails to teach or suggest selecting a bacterial strain that reduces TRPV1 activation as is asserted in the Office Action (page 7) and thus, fails to provide any guidance or motivation to a person of ordinary skill in the art to select a lactic acid bacterial strain for administering to a subject for any purpose including a subject having gastrointestinal pain associated with increased spontaneous and/or induced TRPV1 activation as 
[0106] In an embodiment, primary cells such as e.g. dorsal root ganglion (DRG) neurons are used for analyzing TRPV1 activation.

[0162] It is an objective of an embodiment to find agents, such as Lactic Acid Bacteria, including parts or metabolites thereof, such as present in or extracted from a conditioned medium, suitable for treatment, reduction, prevention or modulation of gastrointestinal pain in e.g. specific motility disorders and/or other gastrointestinal pain disorders/diseases, by using the model herein based on the effect of the agent on spontaneous and/or induced TRPV1 activity.

In this case, before the effective filing date of the invention Lin et al. teach a technique for determining the ability of a lactic acid bacterial strain to reduce pain associated with increased spontaneous and/or induced TRPV1 activation and further select the strain with said ability to reduce spontaneous and/or induced TRPV1 activation selectively in mesenteric afferent nerve bundles and/or in dorsal root ganglion (DRG) neurons. Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that administering lactic acid bacterial strain, Lactobacillus reuteri strain DSM 17938, to a subject having infantile colic improves symptoms of infantile colic including visceral pain (as taught by Savino et al.) and further knowing that TRPV1 is activated during visceral pain responses (as taught by Ravnefjord et al.) would have been motivated to apply the known method taught by Lin et al. to measure/analyze the effects of said lactic acid bacteria on spontaneous and/or induced TRPV1 activation with a reasonable expectation of success in measuring the spontaneous and/or induced TRPV1 activation and determining the ability of said lactic acid bacteria to reduce gastrointestinal pain when a measured spontaneous and/or induced TPRV1 activation is lower than control TPRV1 activation based on the teachings of Lin et al. The motivation for example, would be because Savino et al. teach Lactobacillus reuteri strain DSM 17938 improves visceral pain, and further because Ravnefjord et al. teach that TRPV1 is activated during visceral pain responses, and because Lin et al. teach a method for selecting bacterial strain for reducing gastrointestinal pain in a subject by screening bacterial extracts for dorsal 
For the reasons mentioned immediately-above the 103 rejection is maintained 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by previously cited Savino et al. 
Regarding the limitations of claims 1-5 and 7-9, Savino et al. disclose a method of treating spontaneous and/or induced transient receptor potential vanilloid 1 (TRPV1) activation locally within the gastrointestinal system of a subject having gastrointestinal pain associated with increased spontaneous and/or induced TRPV1 activation, the method comprising administering per-orally to the subject a lactic acid bacterial strain with the ability to reduce spontaneous and/or induced TRPV1 activation locally in the gastrointestinal system (administering formula/drops of Lactobacillus reuteri strain DSM 17938 to colicky infants improves symptoms of infantile colic including visceral pain) (see for example, p. e527 right-hand column last paragraph, p. e528 “Conclusion”, and p. e531 left-hand column last paragraph-continued on middle column, and right-hand column 2nd paragraph).
It should be noted that, although Savino et al. do not explicitly disclose the claimed properties of the lactic acid bacterial strain, i.e., the ability to reduce spontaneous and/or induced TRPV1 activation locally in the gastrointestinal system (claim 1) and does not induce cardiovascular complications caused by a decrease in vasoactive peptide release (claim 2). However, the lactic acid bacterial strain being administered in the method disclosed by Savino et al. is the same strain as the claimed lactic acid  i.e., Lactobacillus reuteri strain DSM 17938, as such the claimed properties not explicitly disclosed are inherently present (Also, see MPEP 2112.01 II.).   
Savino et al. therefore clearly anticipates the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Savino et al. (Pediatrics, 2010, Vol. 126, p. e526–e533, also cited in IDS filed on 4/13/2020) as applied to claims 1-5 above, and further in view of Lin et al. (J Med Chem. 2011, Vol. 54, No. 11, p. 3746–3755, p. 1-21 of PDF in NIH Public Access, also cited in IDS filed on 4/13/2020) and Ravnefjord et al. (European Journal of Pharmacology, 2009, Vol. 611, p. 85-91, also cited in IDS filed on 4/13/2020).
The teachings of Savino et al. with respect to the limitations of claims 1-5 were discussed above in details.


However, before the effective filing date of the invention, Ravnefjord et al. teach TRPV1 is activated during visceral pain responses (see for example, Abstract of Ravnefjord et al.).
Moreover, Lin et al. teach a method for selecting an agent for reducing gastrointestinal pain in a subject, said method comprising: selecting bacterial strain that reduces spontaneous and/or induced transient receptor potential vanilloid 1 (TRPV1) activation (screening bacterial extracts for dorsal root ganglion or DRG neurons assay) (see for example, p. 2 last paragraph and p. 3 Results and Discussion”, “Bioassay-Guided Purification” paragraph). Lin et al. further teach an assay using a primary culture of mouse DRG neurons, … screening for dorsal root ganglion or DRG neurons assay, discovering compounds that act directly on channels and receptors important in transferring information about pain, heat, touch, and other properties (see for example, p. 2 2nd and 3rd paragraphs, and p. 3 Results and Discussion”, “Bioassay-Guided Purification” paragraph, and p. 5 4th and 5th paragraphs “Capsaicin Antagonism in the Mouse DRG Assay”).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that administering lactic acid bacterial strain, Lactobacillus reuteri strain DSM 17938 to a subject having infantile colic improves symptoms of infantile colic including visceral pain (as taught by Savino et al.) and further knowing that TRPV1 is activated during visceral pain responses (as taught by Ravnefjord et al.) would have been motivated to apply the known method taught by Lin et al. to measure the effects of said lactic acid bacteria on spontaneous and/or induced TRPV1 activation with a reasonable expectation of success in measuring the spontaneous and/or induced TRPV1 activation and determining the ability of said lactic acid bacteria to reduce gastrointestinal pain when a measured spontaneous and/or induced TPRV1 activation is lower than control TPRV1 activation based on the teachings of Lin et al. The motivation for example, would be because Savino et al. teach Lactobacillus reuteri strain DSM 17938 improves visceral pain, and further because Ravnefjord et al. teach that TRPV1 is activated during visceral 

Conclusions:
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KADE ARIANI/Primary Examiner, Art Unit 1651